DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 14 and new claim 16-23 is rejected under 35 U.S.C. 103 as being unpatentable over Sakayori et al (US 20190092913} in view of Kondo (20190153158), both cited in the previous Office Action.
Regarding new claims 16-17,  Sakayori teaches a polyamic acid, formed from 2, 2’ - bis ( trifluoromethyl ) benzidine (TFMB ) and 4,4 ‘- (hexafluoroisopropylidene) diphthalic anhydride (6FDA} in N, N methylpyrrolidone with solid content of 20% wt. (see Synthesis Example 7 at 0289, meeting the limitations of claims 5-6 and 19-20).
Regarding diamines used, Sakayori discloses that it is preferable to use a mixture of a group of diamine residues suited for improving rigidity (Group C) and diamine residues suited for increasing transparency (Group D) at the molar ratio of (0.3 – 4) /1 (see 0093).
Sakayori teaches that the Group C can be represented by 9 , 9' - bis (4 - aminophenyl) fluorene residue and Group C preferably represented by 2,2'-bisitrifiuoromethylibenzidine residue (see 0093, meeting the limitations of claims 4 and 18),
Sakayori discloses that such cycloaliphatic components as cyclohexanetetracarboxylic acid residue or cyclopentanetetracarboxylic acid residues can be used (see claim 2).
Sakayori teaches a transparent film for display and a substrate, which based on the polyamic acid above (see 0135-0136, meeting the limitations of claims 7, 14, 21 and 23 ).
However, the reference fails to teach the ratio between aromatic and cycloaliphatic dianhydrides. 
Kondo teaches a film for display, which based on the polyamic acid above.
Kondo discloses a polyamic acid solution formed by a reaction of 65 % mal of 1,2, 3, 4-cyclobutane tetracarboxylic acid dianhydride ( CBDA), 35 % mol of 1, 3, 3,  3 - hexafluoropropane dianhydride (6FDA } and 2, 2 - bis ( trifluoromethyl ) benzidine ( TFMB ) in Dimethylformamide, at solid content of 20% (see Table 1 at 0078, Example 1).
Kondo discloses that the content of an alicyclic acid dianhydride component in a total of 100 mol % of the acid dianhydride component of the polyimide is preferably 50-80 mol %, more preferably 55-75 mol % and even more preferably 65-75 mol%. When the amount of the alicyclic acid dianhydride is small, it tends to be difficult to achieve both good transparency and good mechanical strength in the polyimide resin. When the amount of the alicyclic acid dianhydride is large, the solubility of the polyimide resin tends to decrease. By setting the amount of the alicycle acid dianhydride within the above range, a polyimide resin excellent in transparency and mechanical strength and excellent in solubility can be obtained. An amount of 1,2,3,4-cyclobutane tetracarboxylic acid dianhydride is particularly preferably 50-80 mol% (see 0020).
 Therefore, it would have been obvious to a person of ordinary skills in the art to use 50-80 mol % of alicyclic acid dianhydride component in order to obtain a polyimide resin excellent in transparency and mechanical strength and excellent in solubility. 
Sakayori teaches a film for displays (see 0136) with a total light transmittance value of 90.5 % (see Table 2 at 0298}, Yellowness Index of 3.3, linear thermal expansion coefficient of 35 ppm/C and birefringence index of 0.077 (see Example 1 at Table 5}, 
However, Sakayori falls to teach all the physical properties listed in the claim 8. 
It would have been obvious to a person of ordinary skills in the art to expect the same properties from Sakayori’s film modified with Kondo’s and Applicant’s film, since they prepared from the same polyamic acids.

Response to Arguments

Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive. 
Applicant argues that, a species within a genus may be allowable in spite of the genus, when the species evidences unexpectedly different properties than the genus.
However, in this case the demonstration of unexpected results is required. Examiner suggests that a Declaration, presenting the advantage of using cycloaliphatic dianhydrides in polyimide composition can be submitted. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765